Citation Nr: 1312808	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, including a stuffy nose, claimed as a result of an undiagnosed illness.

2.  Entitlement to service connection for a pulmonary disorder, including asthma, claimed as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973, and from February 1991 to June 1991.  His second tour of duty included service in the Southwest Asia Theater of Operations in support of the Persian Gulf War.  He also had reserve service. 

These matters come before the Board of Veterans' Appeals ('Board') on appeal from a December 1997 rating decision issued by the Department of Veterans Affairs ('VA') Regional Office ('RO') in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to service connection.

The Board has previously considered these claims. In June 2004, March 2007, September 2008 and October 2009, the Board remanded the claims to the Appeals Management Center ('AMC') in Washington, DC, for additional development to cure evidentiary and/or procedural defects.  Following that development, the AMC confirmed and continued the denials of the Veteran's claims and the case was returned to the Board for further appellate proceedings.

In a February 2011 decision, the Board denied the Veteran's claims, which at that time were both considered based on whether new and material evidence had been received sufficient to reopen previously denied claims.  Thereafter, the Veteran appealed the Board's denial of his claims to the Unites States Court of Appeals for Veterans Claims ('Court').  In September 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney/ representative from the National Veterans Law Services Program (hereinafter known as 'the parties') filed a Joint Motion for Remand ('Joint Motion'), requesting that the Court vacate the Board decision and remand the case for further development and readjudication.  Thereafter, in a September 2011 order, the Court granted the parties' Joint Motion, vacated the Board's February 2011 decision, and remanded the case to the Board for compliance with the directives specified by the Court.

In this regard, the Board notes that, although, as discussed above, the Veteran's claims were originally adjudicated by the Board under the basis of whether new and material evidence had been received to reopen the service connection claims, based on the parties' Joint Motion and the directive of the Court, both service connection claims are now being considered on the merits.

Most recently, in April 2012, the Board remanded this case for further development.  Pursuant to that Remand, the RO was instructed to send the Veteran corrective VCAA notice, obtain all available VA treatment records, request from the Veteran any identifying information and necessary authorization to obtain private treatment records and to provide him with an additional VA examination.  The Board is satisfied there was substantial compliance with this Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). A December 2012 supplemental statement of the case was issued, and the case is once again before the Board. 

The issues of entitlement to service connection for right knee status post arthroscopy, bilateral hearing loss, tinnitus and right foot tendonitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed sinus problems, to include a stuffy nose, have been attributed to known clinical diagnoses of sinusitis and allergic rhinitis.

3.  The Veteran's claimed breathing problems have been attributed to a known clinical diagnosis of bronchitis.

4.  The preponderance of the competent and credible evidence of record fails to establish that sinusitis, allergic rhinitis, or bronchitis are etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Sinusitis, including a stuffy nose, was not incurred in, or aggravated by, active service, and is not the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2012).

2.  A pulmonary disorder, including asthma, was not incurred in, or aggravated by, active service, and is not the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2012 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Additional information regarding Gulf War undiagnosed illness claims was provided to the Veteran.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the April 2012 notice, the matters were readjudicated in a December 2012 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board which complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Additionally, he has submitted private treatment records.  The Board has additionally reviewed the Veteran's Virtual VA claims file.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

The Veteran was afforded general VA examinations in February 1993, September 1994, and October 1997.  Pursuant to the April 2012 BVA Remand, the Veteran was afforded a VA examination and opinions with respect to the issues on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board remanded the claim in April 2012 so that an additional VA examination could be obtained which addressed all contentions raised by the Veteran to include his contentions that his stuffy nose and pulmonary issues can be attributed to an undiagnosed illness.  The Board finds that the VA examinations and opinions throughout the appeal address all of the Veteran's contentions and are adequate.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In addition, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2012).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus evidence of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e).

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3. 317.

Service treatment records from his first period of active service reflect that the Veteran sought treatment in November 1972 for a productive cough and chest congestion.  He was diagnosed with bronchitis at that time.  A January 1973 separation examination reflected normal clinical evaluations of his nose, sinuses,  lungs and chest.  

Treatment records from his second period of service include a February 1991 examination reflecting a diagnosis of resolved bronchitis.  A June 1991 treatment record noted complaints of a productive cough and that the Veteran had been in Saudi Arabia during oil fires.  He was diagnosed with acute sinusitis. 

Post-service medical records reflect that the Veteran has complained on multiple occasions of sinus problems and breathing issues.  In an August 1992 report of medical history the Veteran reported occasional sinusitis and allergy, with no current problems.  An examination at that time reflected normal clinical evaluations of his sinuses and lungs.  In November 1992 the Veteran sought treatment for sinus problems.  He was diagnosed with pharyngitis and sinusitis.  A December 1992 treatment record reflects complaints of congestion, sinus drainage and a dry cough.  The Veteran was diagnosed with acute sinusitis and bronchitis.  At a February 1993 VA examination the Veteran reported recurrent sinusitis for the past several months.  He reported being on medication for a cough.  He additionally reported being exposed to smoke in Saudi Arabia.  Objective testing at that time was normal and the Veteran was diagnosed with a history of sinusitis and rhinitis.  

In an August 1993 report of medical history the Veteran reported seasonal sinusitis with the use of over the counter medications.  A medical examination at that time reflected normal clinical evaluations of his nose, sinuses, and lungs.  The Veteran underwent a Persian Gulf Registry Examination in September 1994.  He was diagnosed with possible asthma.  A definitive diagnosis was not made.  A September 1994 chest X-ray was normal.  

In a March 1997 report of medical history the Veteran reported a sinus infection every now and then.  An examination at that time reflected normal clinical evaluations of his sinuses, nose and lungs.  An October 1997 examination of his lungs reflected no abnormalities.  At an October 1997 examination the Veteran reported no problems with his nose and sinuses.  He reported no current symptoms of congestion and indicated that he was on no current medications.  The VA examiner determined that there was no evidence of abnormality of his nose or throat except for the absence of his tonsils.   

A July 2001 examination reflected a diagnosis of recurrent sinusitis.  In a May 2002 report of medical history the Veteran reported the use of an inhaler for bronchitis.  An examination at that time reflected normal clinical evaluations of his nose sinuses, and lungs. 

A June 2003 treatment record noted complaints of a cough.  He was diagnosed with bronchitis.  In a March 2004 report of medical history it was noted that the Veteran had an inhaler for bronchitis.  A medical examination at that time reflected normal clinical evaluations of his nose, sinuses and lungs.  A March 2005 report of medical history once again noted that the Veteran had an inhaler for bronchitis.  An April 2005 examination additionally reflected normal clinical evaluations of his nose, sinuses, and lungs.  In August 2005, the Veteran sought treatment for congestion, he was diagnosed with bronchitis. 

In a March 2008 report of medical history the Veteran reported the use of an inhaler for bronchitis and sinusitis. A March 2008 reserve examination reflected normal clinical evaluations of his nose, sinuses and lungs.  Similar findings were made at an April 2009 report of medical history and examination.  A December 2008 treatment record noted complaints including nasal congestion and a cough.  The Veteran was diagnosed with an upper respiratory infection at that time.  A November 2010 treatment record noted a diagnosis of sinusitis, while a December 2010 treatment record noted diagnoses of rhinitis and pharyngitis.  In a December 2010 report of medical history the Veteran complained of allergies and getting bronchitis and sinusitis during the fall and spring.  He reported not taking any allergy medications. An examination at that time reflected normal clinical diagnoses of his nose, sinuses and lungs. 

The Veteran was given a VA examination in May 2012 in conjunction with his service connection claims.  The Veteran reported that his nose and sinuses started bothering him after he got back from Desert Storm and attributed these problems to the chemicals and burning smoke in the desert.  He reported seasonal allergic rhinitis for five years occurring seasonally every spring.  He noted that he gets a dry cough, raspy voice/throat, postnasal draining, burning itching eyes, watery eyes, sneezing, and congested nose and phlegm.  The Veteran reported the onset of his sinusitis since Desert Storm.  He indicated his symptoms occur approximately once a year during the fall/winter months.

The Veteran additionally underwent a respiratory examination in May 2012.  The Veteran indicated that most of his lung problems began when he came back from Desert Storm.  He denied having a history of COPD or asthma.  He denied any current symptoms.  The Veteran was diagnosed with episodic acute sinusitis, resolved.  He was additionally diagnosed with seasonal allergic rhinitis and acute bronchitis resolved.  The VA examiner opined that the Veteran episodic acute sinusitis was less likely than not due to a known disease, injury, or any other incident of active duty service.  He rationalized that the Veteran had had seven episodes of acute sinusitis within the last 21 years (June 1991- November 2010) and it is not uncommon or usual for the general population.  The VA examiner stated that despite subjective complaints, there was no objective evidence of a chronic breathing disorder characterized by a chronic stuffy nose. 

With respect to seasonal allergic rhinitis the May 2012 VA examiner indicated that it was less likely than not that this is due to a known disease, injury or any other incident of active duty service.  He rationalized that the Veteran had experienced three documented episodes within the last 20 years and this was not uncommon or unusual for the general population.  He noted that this was episodic and seasonal and there was no chronicity.  The VA examiner indicated that despite subjective complaints there is no objective evidence of a current and chronic pulmonary disorder to include asthma characterized by wheezing and shortness of breath.  He noted there was no supporting medical record documentation or objective clinical evidence and that pulmonary function testing had been normal. 

The VA examiner additionally diagnosed episodic acute bronchitis, resolved, with no residuals.  He opined that it is less likely than not that this is due to a known disease, injury or any other incident of active service.  He rationalized that the Veteran had experienced six episodes of acute bronchitis within the last 21 years and it was not uncommon or unusual for the general population.  It was also noted that the Veteran's other risk factor for bronchitis includes a 16-19 year smoking history.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for sinusitis and a pulmonary disorder under the presumptive provisions relating to Persian Gulf claims.  To whatever extent the Veteran has at any point suffered from a disability manifested by sinus, nasal, or breathing issues, these symptoms have been ascribed to known clinical diagnoses of bronchitis, sinusitis, rhinitis and, pharyngitis-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Indeed, in this regard, the Board notes that the Veteran's May 2012 VA examiner specifically found the Veteran's complained-of symptoms to be fully accounted for by his diagnoses of episodic acute sinusitis, seasonal allergic rhinitis and episodic acute bronchitis. 

The Board does not doubt the sincerity of the Veteran's belief that he has sinus and breathing issues due to undiagnosed illness related to his service in Southwest Asia.  However, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The May 2012 VA examiner clearly took into account the Veteran's complaints and arrived at medical conclusions contrary to his claims and attributed his claimed symptoms to known clinical diagnoses, which is not a qualifying illness as defined by 38 C.F.R. § 3.317.  The Board relies on the examining physician's opinions in this case as they are based on objective evidence, his medical expertise, and the Veteran's assertions.  No other medical opinions on these matters are of record.

In short, the Board finds that the Veteran's claimed symptoms have been fully attributed to clinical diagnoses and thus are not a qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by sinus or breathing issues that are related to his service in Southwest Asia does not have merit. For all the foregoing reasons, the Board finds that the Veteran's claims on appeal must be denied under 38 C.F.R. § 3.317.

The Board further notes that, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted. 

Although the Veteran has primarily asserted that his sinus and pulmonary issues are due to an undiagnosed illness, he has additionally argued that the disorders may be related to service.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose sinusitis, rhinitis, or bronchitis, as these are not disorders that may be diagnosed by unique and readily identifiable features, and thus require a determination that is 'medical in nature.'  See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With respect to his sinus and pulmonary disorder (bronchitis) claims, the Board has also considered the Veteran's statements regarding continuity of symptoms.  However, in a recent decision the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  His sinus and pulmonary disorder claims are not diseases identified under 3.309(a).  Although active tuberculosis is a disease listed under 3.309(a) there is no indication the Veteran ever had this disorder, nor does he contend that he did.  As such, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding his sinus and pulmonary problems are inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's episodic acute sinusitis, allergic rhinitis, or episodic acute bronchitis to service, despite his contentions to the contrary.  In fact as noted above, the May 2012 VA examiner determined there was no etiological link between the Veteran's currently diagnosed episodic acute sinusitis, seasonal allergic rhinitis, and episodic acute bronchitis to active duty.  Adequate rationale was provided, as noted above.  There are no contradictory opinions of record. 

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed sinus and pulmonary problems and active duty service.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, sinusitis, allergic rhinitis, and bronchitis are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for sinusitis, including a stuffy nose, claimed as a result of an undiagnosed illness, is denied.

Service connection for a pulmonary disorder, including asthma, claimed as a result of an undiagnosed illness, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


